REVISED October 23, 2008

          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                               No. 07-41116                October 21, 2008
                             Summary Calendar
                                                         Charles R. Fulbruge III
                                                                 Clerk
UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

AMBROSIO DURAN

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 1:07-CR-492-1


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Ambrosio Duran was convicted of possession of more than 100 kilograms
of marijuana with intent to distribute and sentenced to serve 37 months in
prison. Duran appeals his sentence. We review his sentence to determine
whether the district court committed significant procedural error at sentencing




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41116

and whether the sentence imposed is substantively reasonable. See Gall v.
United States, 128 S. Ct. 586, 594 (2007).
      Duran contends that his sentence should be summarily vacated and
remanded because Gall and Kimbrough v. United States, 128 S. Ct. 558 (2007)
have wrought enormous change in sentencing law. This argument lacks merit.
See United States v. Rodriguez-Rodriguez, 530 F.3d 381, 388 (5th Cir. 2008); see
also United States v. Campos-Maldonado, 531 F.3d 337, 338-39 (5th Cir.), cert.
denied, – S. Ct. –, 2008 WL 3996218 (2008).
      Duran also contends that the district court committed significant
procedural error at sentencing by failing to give adequate reasons to support its
choice of sentence. Duran did not raise this claim in the district court. Rather,
his post sentencing objection focused on the substantive reasonableness of his
sentence.     Because Duran did not raise this particular procedural
reasonableness argument in the district court, it is reviewed for plain error only.
See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007), cert. denied,
128 S. Ct. 2959 (2008); see also United States v. Rodriguez, 15 F.3d 408, 414 (5th
Cir. 1994).
      Our review of the record shows that “[t]he sentencing judge set forth
enough to satisfy the appellate court that he has considered the parties’
arguments and has a reasoned basis for exercising his own legal decision making
authority.” See Rita v. United States, 127 S. Ct. 2456, 2468 (2007). Although the
district court’s rationale for its choice of sentence was succinct, it was not
required to provide a “lengthy explanation” for its choice of a sentence within the
pertinent guidelines range, and a review of the sentencing transcript confirms
that it considered the parties’ arguments concerning the sentence Duran should
receive. See id.; see also United States v. Bonilla, 524 F.3d 647, 657-59 (5th Cir.
2008). Duran’s challenge to the procedural reasonableness of his sentence is
unavailing.



                                        2
                                No. 07-41116

      Duran’s contention that his sentence is substantively unreasonable
likewise fails. Duran attempts to rebut the presumption of reasonableness that
attaches to his sentence by contending that his sentence is greater than
necessary to achieve the goals of 18 U.S.C. § 3553(a). See Rita, 127 S. Ct. at
2462; United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Duran’s
disagreement with the district court’s assessment of an appropriate sentence is
insufficient to show that his sentence is unreasonable or that the sentence
imposed represents an abuse of the district court’s vast sentencing discretion.
See Alonzo, 435 F.3d at 554; see also United States v. Rowan, 530 F.3d 379, 381
(5th Cir. 2008). The judgment of the district court is AFFIRMED.




                                      3